T.C. Memo. 1999-321



                     UNITED STATES TAX COURT



                   PRADEL LUCAS, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 15459-98.           Filed September 24, 1999.



     Pradel Lucas, pro se.

     Nancy L. Spitz, for respondent.


                       MEMORANDUM OPINION

     GOLDBERG, Special Trial Judge:    Respondent determined a

deficiency in petitioner's Federal income tax in the amount of

$63 for the taxable year 1997.   Unless otherwise indicated,

section references are to the Internal Revenue Code in effect for

the year in issue.

     The sole issue for determination is whether petitioner is

entitled to the earned income credit for the tax year 1997.
                                 - 2 -

     This case was submitted fully stipulated.    The stipulation

of facts and the attached exhibits are incorporated herein by

this reference.   Petitioner resided in Immokalee, Florida, when

the petition in this case was filed.

     During 1997, petitioner was incarcerated at a penal

institution.   Petitioner listed his occupation as beggar on his

1997 Federal income tax return.    In 1997, petitioner received

money from family and friends in the amount of $805.    The family

and friends who provided the money to petitioner had no

expectation of repayment.    In 1997, petitioner did not earn any

income working for the prison.

     Petitioner reported income from begging in the amount of

$805 on his 1997 Federal income tax return and claimed an earned

income credit in the amount of $63.

     Petitioner is not entitled to the earned income credit he

claimed on his 1997 tax return.    An eligible individual is

allowed an earned income credit for the taxable year in an amount

equal to the credit percentage of so much of the taxpayer's

earned income as does not exceed the earned income amount.     See

sec. 32(a).    Earned income includes wages, salaries, tips, and

other employee compensation.    See sec. 32(c)(2)(A)(i).

     The money petitioner received from begging does not meet the

definition of earned income provided by section 32.    Rather, the

money petitioner received from his family and friends was
                                 - 3 -

received as a gift.   A gift is a transfer that proceeds from a

"’detached and disinterested generosity,’ * * * out of affection,

respect, admiration, charity or like impulses."        Commissioner v.

Duberstein, 363 U.S. 278, 285 (1960) (quoting Commissioner v.

LoBue, 351 U.S. 243, 246 (1956)).    In this case, petitioner's

friends and family did not have an expectation of repayment or

economic benefit.   Instead, petitioner's family and friends

transferred money to petitioner with a detached and disinterested

generosity and out of charity.

     With respect to the earned income credit, petitioner had no

earned income, and, therefore, is not entitled to the earned

income credit.

                                              Decision will be entered

                                         for respondent.